                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
 SNYDER’S-LANCE, INC. and                        )
 PRINCETON VANGUARD, LLC,                        )
                                                 )
                            Plaintiffs,          )
                                                 )
       v.                                                       Case No. 3:17-CV-00652
                                                 )
 FRITO-LAY NORTH AMERICA,                        )
 INC.,                                           )
                                                 )
                            Defendant.           )

           DECLARATION OF GEORGE MANTIS IN SUPPORT OF
        SNYDER’S-LANCE, INC. AND PRINCETON VANGUARD, LLC’S
              CROSS-MOTION FOR SUMMARY JUDGMENT


       I, George Mantis, declare as follows:


       I submit this declaration in support of Snyder’s-Lance and Princeton Vanguard,

L.L.C.’s (“Plaintiffs”) cross-motion for summary judgment. I am over the age of 18 and

competent to testify. I have personal knowledge of the matters stated in this declaration

and would testify truthfully to them if called upon to do so.

       Through this declaration, I summarize the findings of a secondary meaning survey

that I conducted in this case in 2011, and to rebut the conclusions contained in the report

by Professor Cunningham that Defendant Frito-Lay North America, Inc. (“Frito-Lay”)

submitted in opposition to Plaintiffs’ cross-motion for summary judgment.




  Case 3:17-cv-00652-KDB-DSC Document 79 Filed 08/28/19 Page 1 of 18
                                       Background

       1.      I am the founder and President of The Mantis Group, Inc., a marketing

research and consulting firm headquartered in Chicago, Illinois. The Mantis Group

designs, executes and reports on surveys conducted for a wide variety of consumer and

industrial product and service firms. I have over 40 years of experience designing and

conducting surveys of all types, including secondary meaning and genericness surveys

for trademark cases. I have testified in federal courts and before the Trademark Trial and

Appeal Board (“TTAB”) and have been qualified numerous times as an expert in survey

methodology. I have not authored any publications in the past ten years. I am being

compensated at the rate of $750 an hour.

                                The 2011 Mantis Survey

       2.      On September 15, 2011, I prepared a report that was submitted in the

TTAB proceedings in this case, titled SECONDARY MEANING STUDY that

summarized a study I conducted to determine whether the name PRETZEL CRISPS,

used in conjunction with a salty snack food product, has acquired secondary meaning (the

“Mantis Survey”). Among the total of 400 survey respondents, 155 (38.7%) associated

the term PRETZEL CRISPS with only one company. Among respondents who had an

opinion, 44.7% of respondents associated the term with only one company. In my

opinion, these levels of association are sufficient to establish secondary meaning

regarding the term PRETZEL CRISPS.




  Case 3:17-cv-00652-KDB-DSC Document
                                 2    79 Filed 08/28/19 Page 2 of 18
       3.      Potential respondents for the Mantis Survey completed an online survey

hosted by Survey Sampling, Inc. (“SSI”) between August 26, 2011 and August 30, 2011

(the “Internet Panel”). To be qualified for the survey, members of the Internet Panel had

to meet the following criteria:

               a. The individuals are the primary grocery shopper for themselves or

                   their households and are between the ages of 24 and 39. I selected the

                   age-range criterion because I understand it to be the age range of

                   Plaintiffs’ target customer.


               b. The individuals have purchased crackers and pretzels in the past month

                   and will purchase crackers and pretzels in the next month. I selected

                   purchasers of crackers and pretzels as the universe for this survey

                   because I understand that Plaintiff’s product at the time was a

                   relatively new product that combined attributes of crackers and

                   pretzels and thus would likely appeal to consumers who purchase both

                   crackers and pretzels, and that such purchasers were Plaintiffs’ target

                   customers.


               c. The individuals have not participated in any online survey in the past 2

                   weeks that took more than 3 to 5 minutes.


               d. The individuals do not have any members in their household who

                   work for a company that makes or sells snack food, or an advertising




  Case 3:17-cv-00652-KDB-DSC Document
                                 3    79 Filed 08/28/19 Page 3 of 18
                  agency, sales promotion firm, public relations firm or marketing

                  research organization.


          4.   SSI drew a sample of potential respondents from the Internet Panel. From

this population, quotas were established to ensure that the sample of completed

interviews is nationally representative of the U.S. population with regard to gender and

geographic region. The sample was comprised of approximately an equal number of men

and women and reflected the relative distribution of the population by U.S. Census

region.


          5.   The key issue in assessing whether a term has achieved secondary

meaning (also known as acquired distinctiveness) is whether a respondent associates the

term at issue with products that come from one particular company (in which case the

term has secondary meaning in that respondent’s mind) or whether the respondent

associates the term with products that come from more than one company (in which case

the term has not yet developed secondary meaning in that respondent’s mind).


          6.   To confirm that respondents understood the distinction between a name

associated with one particular company and a name that refers to a type of product

associated with more than one company, they were asked whether they associate BAKED

TOSTITOS with only one company or with more than one company. Respondents were

also asked the same question regarding TORTILLA CHIPS. Respondents who correctly

associated the name BAKED TOSTITOS with only one company and TORTILLA




  Case 3:17-cv-00652-KDB-DSC Document
                                 4    79 Filed 08/28/19 Page 4 of 18
CHIPS with more than one company demonstrated that they understood this distinction,

and they were therefore administered the remainder of the questionnaire.

        7.     The respondents who were qualified for the survey were then asked about

three additional names: PRETZEL CRISPS (which was the name that was being tested

in this survey, which also is referred to as the experimental stimulus) and two control

names designed to measure the meaningfulness of the data with respect to PRETZEL

CRISPS. The names used as control names (also referred to as control stimuli) were

ONION RINGS and SUN CHIPS. To the extent most respondents properly categorized

ONION RINGS as coming from more than one company, and properly categorized SUN

CHIPS as coming from only one company, that reinforces that the respondents

understood the distinction and were able to properly assess whether a snack name does or

does not have secondary meaning, which validates their answers with respect to the test

name, PRETZEL CRISPS.

        8.     This approach is consistent with the commonly used single test stimulus

one-room array design for secondary meaning surveys (which is exactly what I did in this

survey).1 The one-room array format provides more than one control stimuli (i.e., SUN

CHIPS, ONION RINGS) and an experimental stimulus (i.e., PRETZEL CRISPS).

Consistent with this one-room array format, respondents were asked the standard

question for testing secondary meaning with respect to both the experimental stimulus


1
     See Mike Rappeport, Design Issues for Controls, in TRADEMARK AND DECEPTIVE
     ADVERTISING SURVEYS: LAW, SCIENCE, AND DESIGN 217, 233–35 (Shari Seidman
     Diamond & Jerre B. Swann eds., 2012).




    Case 3:17-cv-00652-KDB-DSC Document
                                   5    79 Filed 08/28/19 Page 5 of 18
and the control stimuli: “do you associate ___ with only one company or do you

associate ___ with more than one company?”

       9.      As noted above, among the 400 survey respondents, 155 (38.7%)

associated the term PRETZEL CRISPS with only one company. Among respondents

who had an opinion (54 respondents indicated that they had no opinion), 44.7% of

respondents associated the term with only one company. Based on my more than four

decades of experience in this field, these levels of association are sufficient to establish

secondary meaning regarding the term PRETZEL CRISPS.


       10.     Respondents’ answers with respect to the two control names demonstrates

that the questionnaire was clear and unbiased: the majority of respondents (96.5% among

all respondents and 97% among those with an opinion) correctly associated SUN CHIPS

with only one company and the majority of respondents (72% among all respondents and

75.2% among those with an opinion) correctly associated ONION RINGS with more

than one company. These findings demonstrate that respondents understood the

distinction between a name associated with one particular company and a name which

refers to a type of product associated with more than one company.


                                 The Cunningham Survey

       11.     Frito-Lay has offered a counter-survey report, dated January 16, 2019,

titled EXPERT REPORT AND DECLARATION OF ISABELLA CUNNINGHAM (the

“Cunningham Survey”), purporting to show that the term PRETZEL CRISPS has not

acquired secondary meaning. Citing the Cunningham Survey, Frito-Lay asserts that




  Case 3:17-cv-00652-KDB-DSC Document
                                 6    79 Filed 08/28/19 Page 6 of 18
fewer consumers associate the term PRETZEL CRISPS with one company today than

when the Mantis Survey was performed eight years ago. Further, in its response to

Plaintiffs’ cross-motion for summary judgment, Frito-Lay questions the probative value

of my survey based on the alleged criticism that I “failed to include an external control to

account for ‘noise’” in the Mantis Survey. Frito-Lay’s critique of my survey is without

merit.

         12.   As discussed in more detail below, the Cunningham Survey has a fatal

flaw that renders it meaningless, and its results cannot be meaningfully compared to the

results of my survey. Specifically, the absence of an appropriate control stimulus makes

it impossible for the Cunningham Survey to assess whether PRETZEL CRISPS possesses

secondary meaning. Additionally, because the Cunningham Survey did not replicate the

Mantis Survey in every respect, it cannot be compared to the results of my survey as it is

essentially comparing apples and oranges. For this reason, the results of the two surveys

cannot be objectively compared to conclude that association of PRETZEL CRISPS with a

single source is less today than it was eight years ago.

         13.   Equally unfounded is Frito-Lay’s criticism of the design of my survey.

Consistent with accepted practice, the Mantis Survey used a one-room array design to test

for secondary meaning and included more than one internal control. These internal

controls appropriately assess the meaningfulness of the survey’s data, particularly in

relation to the term being tested—here, PRETZEL CRISPS.




  Case 3:17-cv-00652-KDB-DSC Document
                                 7    79 Filed 08/28/19 Page 7 of 18
                 An Inappropriate Control in the Cunningham Survey
             Resulted in Overstating Survey “Noise” to An Unknown Degree

       14.      As noted above, one way to ensure that a survey is measuring and

reporting meaningful results is through the use of an internal control, such as the one-

room array format used in the Mantis Survey. Under this approach, one group of

respondents sees both the experimental and control stimuli; if the majority of respondents

demonstrate through their reactions to the control stimuli that they understand the

distinction being assessed, that validates the reactions to the experimental stimuli and

shows that those reactions are meaningful.

       15.      Another approach used by some trademark surveys is to try to measure the

amount of “noise” in a survey through the use of an external control stimulus. Under this

approach, one group of respondents is questioned about the experimental stimulus and a

different group of respondents is questioned about only the external control stimulus. By

holding everything else as constant as possible, including the questions asked and the

characteristics of the sample of respondents, this approach allows a surveyor to estimate

the level of survey “noise” that results from causes other than the name at issue, e.g.,

responses resulting from simply guessing, misunderstanding the questions asked, or

respondents’ preexisting beliefs rather than focusing on the survey stimulus. The primary

method of estimating the level of survey “noise” is to ask the same questions for the

control stimulus as for the test stimulus. The level of noise associated with the control

responses is then subtracted from the test stimulus responses to arrive at a net result. For

example, if a survey shows one group of respondents a blue piece of paper and asks




  Case 3:17-cv-00652-KDB-DSC Document
                                 8    79 Filed 08/28/19 Page 8 of 18
whether the paper is blue, yellow or red, and a second group of respondents is shown a

yellow piece of paper and is asked the same set of questions, the number of respondents

who answer “blue” when shown the yellow piece of paper would be a measure of noise,

which may represent respondents who are just guessing, or are not paying attention, or do

not understand written English, or who may have some preexisting condition that

prevents them from answering appropriately (such as being color blind).

       16.     Although a control should share as many characteristics as possible with

the test stimulus, it is well understood that a stimulus no longer properly serves the

function of a control if it causes the observed phenomenon the survey was intended to

study. For example, to continue the analogy above, if the control stimulus were a piece

of paper that was periwinkle, responses that said the color of the paper was blue would

not reflect noise but might instead reflect confusion as to whether periwinkle (which is a

combination of blue, red and white, see

https://en.wikipedia.org/wiki/Shades_of_blue#Periwinkle) is “blue” or not. A periwinkle

color sample would therefore be an inappropriate control because it would include some

blue, which is the very thing that needed to be controlled.

       17.     For a secondary meaning survey, the purpose of the study is to determine

whether consumers associate a mark with only one company. To be an effective control,

the control stimulus in a secondary meaning survey should not be a term that is




  Case 3:17-cv-00652-KDB-DSC Document
                                 9    79 Filed 08/28/19 Page 9 of 18
associated with only one company.2 For example, a secondary meaning survey should

not use brand names like CRACKER JACK as a control since consumers associate the

brand name with one company.3 Similarly, the control should not be similar to existing

brand names because consumers may mistakenly associate the control with one company

(e.g., AMERICAN PEOPLE as applied to clothing is too similar to clothing brand

AMERICAN EAGLE, and so it does not serve as an appropriate control in a secondary

meaning survey).4

        18.     The control term used in the Cunningham Survey, CRACKER THINS, is

an inappropriate control for the same reasons. It cannot serve as a proper control because

it is too similar to the brand name WHEAT THINS. Nabisco, Inc. (“Nabisco”) is the

owner of the word mark WHEAT THINS for crackers. As part of its registration,

Nabisco disclaimed the word “WHEAT” separate and apart from the mark.5 A

disclaimer serves “to permit the registration of a mark that is registrable as a whole but

contains matter that would not be registrable standing alone.”6 WHEAT was likely

disclaimed because it is descriptive of the product—a cracker made, in part, of wheat


2
     Vincent N. Palladino, Secondary Meaning Surveys, in Trademark and Deceptive
     Advertising Surveys: Law, Science and Design 79, 89 (Shari Seidman Diamond &
     Jerre B. Swann eds. 2012).
3
      See Trademark Registration No. 564,885.
4
      Urban Outfitters, Inc. v. BCBG Max Azria Group, Inc., 511 F. Supp. 2d 482, 500
      (E.D. Pa. 2007).
5
      Trademark Registration No. 1,022,799.
6
      TMEP § 1213 (Oct. 2012).




    Case 3:17-cv-00652-KDB-DSC Document
                                   10   79 Filed 08/28/19 Page 10 of 18
flour—and could not be registered standing alone. Because WHEAT was disclaimed, the

component word “THINS” is the distinctive part of the WHEAT THINS mark.

       19.     The control term CRACKER THINS is too similar to WHEAT THINS to

serve as an appropriate control because it shares the word “THINS” and reminded

respondents of the brand name WHEAT THINS. This similarity is demonstrated by

respondents’ answers to the survey questions: verbatim survey responses indicate

respondents associated CRACKER THINS with Nabisco, the maker of WHEAT THINS.

This improperly led respondents to a “one company” response for the control and inflated

the level of noise in the survey.

       20.     Question 1 of the Cunningham Survey asked test group respondents if

they associated PRETZEL CRISPS with only one company, more than one company, no

company, or whether they didn’t know or had no opinion. Control group respondents

were asked about the name CRACKER THINS. Respondents who said “one company”

were then asked the following open-ended questions allowing respondents to provide

more information about their understanding, knowledge and/or feelings:

       Question 2      “Why do you associate (PRETZEL CRISPS/CRACKER THINS)
                       with only one company?”

       Question 2a     “Anything else?”

       Question 3      “From what you know, what company do you associate with
                       (PRETZEL CRISPS/CRACKER THINS)?”

       Question 3a     “Why do you say (response to Question 3)”

       Question 3b     “Anything else?”




 Case 3:17-cv-00652-KDB-DSC Document
                                11   79 Filed 08/28/19 Page 11 of 18
        21.     In total, 75 respondents in the control group said “one company” in

response to Question 1 (“Do you associate CRACKER THINS with only one company,

more than one company, no company, or don’t you know?”). In response to Questions 2

and 3, over one-half (46) of these respondents mentioned Nabisco or WHEAT THINS—

29 said Nabisco and 13 said WHEAT THINS in response to Question 3; and 3

respondents said Nabisco and 1 said WHEAT THINS in response to Question 2. The

fact that over half of the respondents associated CRACKER THINS with one company

because they thought it was associated with WHEAT THINS or Nabisco, demonstrates

that it was an improper control and failed to test for noise. The control merely shows that

many consumers associate CRACKER THINS and WHEAT THINS with one company

(Nabisco) but that is irrelevant to whether consumers associate PRETZEL CRISPS with

one company.

        22.     As noted by Professor McCarthy, “often, an examination of the

respondents’ verbatim responses to the ‘why’ question are the most illuminating and

probative part of a survey, for they provide a window into consumer thought processes in

a way that mere statistical data cannot.”7 Consider, for example, respondents who gave

the following reasons for their “one company” response:8


7
     6 J. Thomas McCarthy, MCCARTHY ON TRADEMARKS AND UNFAIR COMPETITION,
     §32:175 (4th ed. 2014).
8
     Responses to the open-ended Questions 2 and 3 are volunteered by respondents, that
     is, respondents are not asked whether any specific reason is or is not the cause of their
     one company response. As such, respondents’ may have other reasons in mind that
     were not given.




    Case 3:17-cv-00652-KDB-DSC Document
                                   12   79 Filed 08/28/19 Page 12 of 18
                  Question 2: Why do        Question 3: From      Question 3a: Why do
                  you associate             what you know, what   you say (response to
                  CRACKER THINS             company do you        Question 3)?
                  with only one             associate with
                  company?                  CRACKER THINS?

Respondent 9      “Wheat Thins comes        “Wheat Thins.”        “Association by
                  to mind without                                 experience.”
                  hesitation.”

Respondent 10     “I thought of Wheat       “Nabisco.”            “Because they make
                  Thins by Nabisco.”                              the only crackers I
                                                                  know with ‘thins’ in
                                                                  the name.”


Respondent 28     “I immediately think      “Nabisco.”            “I think of Wheat
                  of Nabisco.”                                    Thin crackers.”

Respondent 32     “Because I believe        “Wheat Thins.”        “It sounds like the
                  it’s a specific product                         brand.”
                  or brand.”

Respondent 35     “The only one I think     “Wheat Thins.”        “Is the one that comes
                  of are Wheat Thins.”                            to mind.”

Respondent 41     “Nabisco.”                “Nabisco.”            “It makes me think of
                                                                  Nabisco.”

Respondent 43     “Nabisco I think          “Nabisco.”            “First thing that came
                  makes them.”                                    to mind when I saw
                                                                  the name.”

Respondent 59     “Wheat Thins comes        “Nabisco.”            “Because.”
                  to mind.”



       23.      In contrast, of the 95 test group respondents who said PRETZEL CRISPS

is associated with only one company, only 3 mentioned Nabisco in responses to




 Case 3:17-cv-00652-KDB-DSC Document
                                13   79 Filed 08/28/19 Page 13 of 18
Questions 2 and 3, with none mentioning WHEAT THINS as the reason. This further

demonstrates that the control group respondents who gave Nabisco or WHEAT THINS

responses are doing so for reasons other than simply guessing, the primary source of

survey “noise.”

        24.    As shown by respondents’ answers, CRACKER THINS brought to mind

Nabisco or WHEAT THINS. That is, the similarity of the control name with the word

mark WHEAT THINS significantly influenced “one company” responses producing a

level of reported survey “noise” beyond traditional measures such as simply guessing.

As a result, the CRACKER THINS control provides no control at all. It does not provide

a reliable estimate of survey “noise” because any “association” responses generated from

the control may be the result of survey “noise” or association caused by the cue provided

to respondents (the similarity of the control name with the WHEAT THINS mark

resulting in a “one company” answer) or a combination of both.9

        25.    There is no way to tell the extent to which the reported survey “noise”

generated with the CRACKER THINS control overestimates the level of survey “noise”

and correspondingly underestimates net association. It is therefore not appropriate to use

the Cunningham Survey 22.9% estimate of survey “noise” in determining net association,

and it is not appropriate to subtract that percentage from the proportion of respondents

(29.1%) who associated the test name PRETZEL CRISPS with only one company.


9
     Shari Seidman Diamond, Control Foundations: Rationales and Approaches, in
     TRADEMARK AND DECEPTIVE ADVERTISING SURVEYS: LAW, SCIENCE AND DESIGN,
     201, 214 (Shari Seidman Diamond & Jerre B. Swann eds., 2012).




    Case 3:17-cv-00652-KDB-DSC Document
                                   14   79 Filed 08/28/19 Page 14 of 18
                  Frito Lay Lacks The Foundation to Conclude That
                   Association Is Less Today Than Eight Years Ago

       26.     Frito-Lay concludes that the Cunningham Survey confirms that fewer

consumers associate PRETZEL CRISPS with one company today than when the Mantis

Survey was conducted eight years ago. This conclusion can only be based on the premise

that the Cunningham Survey replicated the Mantis Survey in every respect. This clearly

was not the case, which means that a fair and objective comparison between the

conclusions of the two surveys cannot be made.

       27.     The relevant universe comprising individuals included in each survey was

defined differently. The Cunningham Survey screened for individuals 18 years of age or

older; whereas respondents in the Mantis Survey were between the ages of 24–39, the age

range of Plaintiffs’ target customer. The Cunningham Survey included individuals who

purchased crackers and pretzels in the past 3 months or plan to do so in the next 3

months; the Mantis survey required respondents to have purchased crackers and pretzels

in the past month and plan to do so in the next month. The Cunningham Survey included

individuals who did any grocery shopping for their household; the Mantis survey required

the individual to be the primary grocery shopper. Because the Cunningham Survey failed

to survey the target customers who are primary grocery shoppers who regularly purchase

crackers and pretzels and are in the target demographic, the Cunningham Survey includes

people who are not in the target market and whose opinions are, therefore, less relevant.

It is hardly surprising that consumers who are not in the target for these products are less

likely to be familiar with brand names in the category.




 Case 3:17-cv-00652-KDB-DSC Document
                                15   79 Filed 08/28/19 Page 15 of 18
       28.     The context in which questions were asked also differs significantly

between the surveys. In the Cunningham Survey, respondents were told that PRETZEL

CRISPS is used in connection with crackers or similar products. The Mantis survey

respondents were asked about their understanding of names regarding salty snack food

products.

       29.     Survey results are contingent on design elements. Surveys that differ on

any one or more of these elements may have a material effect on results. Because of the

failure to mirror the Mantis Survey universe and the context in which questions were

addressed, a fair and objective comparison of the survey results cannot be made. It is not

possible, based on the Cunningham Survey, to know whether the proportion of

respondents who associate PRTEZEL CRISPS with one company is any less in 2019 than

it was in 2011 when the Mantis Survey was conducted.

                  The Mantis Survey Adhered to Accepted Practices
                     and Included Appropriate Control Stimuli


       30.     In Frito-Lay’s Response to Plaintiff’s Cross-Motion for Summary

Judgment, Frito-Lay critiques the Mantis Survey for “fail[ing] to include an external

control.” This critique ignores the fact that the Mantis Survey included appropriate

internal controls and adhered to accepted practices for the design of secondary meaning

surveys.

       31.     In the Mantis Survey, the two control stimuli were SUN CHIPS (a brand

name) and ONION RINGS (a product type); the experimental stimulus was PRETZEL

CRISPS. The two control stimuli were included in the survey to measure the




 Case 3:17-cv-00652-KDB-DSC Document
                                16   79 Filed 08/28/19 Page 16 of 18
meaningfulness of the data with respect to PRETZEL CRISPS. The majority of

respondents—96.5% of all respondents and 97% of those with an opinion—correctly

associated SUN CHIPS with only one company. The majority of respondents—72% of

all respondents and 75.2% of those with an opinion—also correctly associated ONION

RINGS with more than one company. As noted above, these findings demonstrate that

respondents were familiar with various names regarding salty snack foods and that they

understood the distinction between a name associated with one particular company and a

name which refers to a type of product associated with more than one company.

       32.     In one-room array secondary meaning surveys, it is inappropriate to

subtract the percentage associated with an internal control from the test percentage

because the percentage of respondents who associated ONION RINGS with just one

company does not reflect the level of mismeasurement that may be in the answers to the

PRETZEL CRISPS responses; rather it may reflect consumers who have the actual belief

that a product called ONION RINGS only comes from one company.

                                     CONCLUSION
       33.     In sum, by selecting an entirely inappropriate control name, the

Cunningham Survey cannot provide a valid measure of secondary meaning. Further,

there is no basis for Frito-Lay to conclude that fewer consumers associate PRETZEL

CRISPS with only one company today compared to eight years ago when the Mantis

Survey was conducted because the Cunningham Survey included a different respondent

pool and asked the questions in a different context. Finally, Frito-Lay’s critique that the

Mantis Survey did not include an external control misunderstands an appropriate design




 Case 3:17-cv-00652-KDB-DSC Document
                                17   79 Filed 08/28/19 Page 17 of 18
for secondary meaning surveys and ignores the fact that the Mantis Survey included

appropriate internal controls.




        I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct. Executed this 28th day of August, 2019, in Chicago,

Illinois.



                                                  444714George Mantis




                               18
Case 3:17-cv-00652-KDB-DSC Document 79 Filed 08/28/19 Page 18 of 18
